Exhibit 10.2

 

Ajay Mehra

VIA HAND DELIVERY

 

Re:                             Employment Agreement

 

Dear Ajay:

 

You and OSI Systems, Inc. (the “Company”) have entered into that certain
Employment Agreement dated January 1, 2012, as thereafter amended (collectively,
the “Agreement”).  We hereby amend that Agreement to add the following:

 

“3.8                         International Travel Special Service
Payment.                          If while travelling on Company business
outside the United States, Executive dies or suffers an injury that results in a
physical or mental incapacity or disability which prevents (or will prevent)
Executive from performing the essential functions of the position required of
him under the Employment Agreement for an aggregate period of 180 days within
any 12 month period, the Company shall pay to Executive (or, in  the case of
death, Executive’s estate) a lump sum bonus payment of Five Million Dollars
($5,000,000), less customary taxes and other withholdings, as soon as
practicable following such occurrence, but in no event later than March 15 of
the calendar year following the calendar year in which Executive’s death or
disability occurs, as determined to compliance with all applicable laws.  Such
payment shall be in addition to any and all amounts payable under this Agreement
and any employee benefit plans, programs or insurance coverages sponsored by the
Company and shall be subject to execution by the Executive (or the executor of
the Executive’s estate, if applicable) of a customary and reasonable release of
liabilities in favor of the Company and its Affiliates.”

 

When fully executed, this letter will become a part of the Agreement.  Except as
amended by this letter, the Agreement will continue in full force and effect. 
Please indicate your agreement by counter-signing this letter where indicated
below.

 

 

Very truly yours,

 

 

 

/s/ Deepak Chopra

 

DEEPAK CHOPRA

 

Chief Executive Officer

 

AGREED:

 

/s/ Ajay Mehra

 

Ajay Mehra

 

 

--------------------------------------------------------------------------------